DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110114967 (Hikita et al).
Concerning claim 1, Hikita discloses a semiconductor structure (Fig. 9), comprising: 
a substrate (21);
a channel layer (23) on the substrate;
a barrier layer (24) on the channel layer;
a source structure (27) and a drain structure (28) on opposite sides of the barrier layer, and a first direction from the source structure to the drain structure (Fig. 9);
a doped compound semiconductor layer (26 + 25) on the barrier layer, wherein the doped compound semiconductor layer has a first side adjacent to the source structure, a second side adjacent to the drain structure, and at least one opening exposing a portion of the barrier layer, wherein a material of the doped compound semiconductor layer is GaN (Fig. 9 and [0086]);
a dielectric layer (30) on the doped compound semiconductor layer and the barrier layer ([0088]); and
a gate structure (29) on the doped compound semiconductor layer and electrically connected to the doped compound semiconductor layer ([0088] and Fig. 9).
	Continuing to claim 2, Hikita discloses wherein a width of the at least one opening is between 1/3 and 2/3 of a distance between the first side and the second side of the doped compound semiconductor layer (Fig. 9).
	Considering claim 3, Hikita discloses wherein the at least one opening comprises a plurality of openings (note that there are openings on both sides of the doped compound semiconductor layer), and a sum of widths of the openings is between 1/3 and 2/3 of a distance between the first side and the second side of the doped compound semiconductor layer (Fig. 9).
	Referring to claim 4, Hikita discloses further comprising a buffer layer (22) between the substrate and the channel layer (Fig. 9).
	Regarding claim 6, Hikita discloses wherein a shape of the at least one opening comprises a rectangle, diamond, trapezoid, circle, oval, triangle, or a combination thereof (Fig. 9).
	Pertaining to claim 7, Hikita discloses wherein the at least one opening is disposed at one side of the doped compound semiconductor layer and the side of the doped compound semiconductor layer is parallel to the first direction (Fig. 9).
	As to claim 8, Hikita discloses wherein an extension direction of the at least one opening is perpendicular to the first direction (Fig. 9).
	Concerning claim 10, Hikita discloses wherein the doped compound semiconductor layer comprises a plurality of discrete doped compound semiconductor islands (25 and 26 and Fig. 9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110114967 (Hikita et al).
Continuing to claims 5 and 11, Hikita discloses forming plurality of openings in the doped compound semiconductor layer and forming discreet doped semiconductor islands.
	Hikita does not disclose wherein the at least one opening comprises a plurality of openings, a minimum distance between adjacent ones of the openings in a second direction perpendicular to the first direction is 1/2 of the maximum width of the doped compound semiconductor layer in the first direction or wherein the doped compound semiconductor islands have a maximum sum of widths in the first direction, and the maximum sum is between 1/2 and 2 times a sum of the distances between adjacent doped compound semiconductor islands in the first direction.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore absent evidence that the claimed dimensions cause the device to perform differently, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to experiment with the relative dimensions of the device layers based on design choice.
Considering claims 9 and 12, Hikita discloses forming the doped compound semiconductor ([0086]).
Hikita does not disclose  wherein a shape of the doped compound semiconductor layer comprises an M-shape, U-shape, comb, or a combination thereof or wherein a shape of the discrete doped compound semiconductor islands comprises a rectangle, trapezoid, circle, oval, triangle, or a combination thereof.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.). Therefore absent evidence that the claimed shape of the doped compound semiconductor layer is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to shape the doped compound semiconductor layer based on design choice.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/            Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                            



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        10/21/22